Citation Nr: 0933223	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from August 1947 to 
September 1947 and from September 1948 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in July 
2007 when they were remanded for additional evidentiary 
development.  The issues on appeal were again before the 
Board in June 2008 when they were again remanded for 
additional evidentiary development.  Also before the Board in 
June 2008 was a claim of entitlement to an increased rating 
for bilateral hearing loss.  The Board denied an increased 
rating prior to August 2, 2007, and granted an increase to 30 
percent effective August 2, 2007.  That issue is no longer in 
appellate status.
 
In August 2006, the veteran requested to attend a local RO 
hearing.  The Veteran failed to report for hearings which 
were scheduled in December 2006 and January 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence of record linking the 
currently existing left shoulder disorder to the Veteran's 
active duty service.  

2.  There is no competent evidence of record linking the 
currently existing right shoulder disorder to the Veteran's 
active duty service.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by the Veteran's military service, and arthritis 
of the left shoulder may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131  (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by the Veteran's military service, and arthritis 
of the right shoulder may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131  (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussions in the December 2005 and 
December 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for his shoulder disorders.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the December 2005 and December 
2006 VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal via 
correspondence dated in March 2006 and July 2007. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The opinions consider all of 
the pertinent evidence of record, to include current private 
and VA medical records as well as the service treatment 
records and the Veteran's self-reported medical history, and 
provide complete rationales for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal. Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that he experienced pain in his 
shoulders during active duty.  The Veteran is not competent 
to provide a complex medical opinion regarding the etiology 
of the claimed shoulder disorders.  See Barr.  


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Analysis

In August 2005, the Veteran submitted his claims of 
entitlement to service connection for left and right shoulder 
disorders.  He wrote that he did not have problems with his 
shoulders prior to active duty service but did have problems 
after entering the military.  He alleged that the disorders 
were due to loading, unloading and scanning of weapons and 
ammunition as well as shouldering a rifle.  

There is some evidence of the presence of shoulder problems 
during active duty.  

No musculoskeletal defects were present at the time of a 
September 1948 service examination.  

Clinical examination of the upper extremities was determined 
to be normal at the time of a September 1951 discharge and 
reenlistment examination.  However, the document was 
annotated to indicate the Veteran reported a painful or trick 
shoulder with a collar bone fracture in 1950.  It was written 
that no abnormality was evident at the time of the 
examination and the disorder was not considered disabling.  

On a Report of Medical History completed by the Veteran in 
September 1951, he denied having or ever having had swollen 
or painful joints but did report that he had or had had a 
painful or trick shoulder or elbow.  The document was 
annotated to indicate the Veteran reported a painful or trick 
shoulder with a collar bone fracture in 1950.  It was written 
that no abnormality was evident at the time of the 
examination and the disorder was not considered disabling.

Clinical evaluation of the upper extremities was determined 
to be normal at the time of an August 1952 service 
examination.  

In September 1953, the Veteran complained of non-specific 
pain down the back and shoulder.  

A July 1956 service treatment record indicates the Veteran 
was found to have myositis of the left rhomboid and 
trapezius.  

Clinical evaluation of the upper extremities was determined 
to be normal at the time of an August 1957 discharge and 
reenlistment examination.  

The Veteran denied having or ever having had swollen or 
painful joints as well as a painful or trick shoulder on a 
Report of Medical History he completed in August 1957.  

The Veteran denied having or ever having had swollen or 
painful joints as well as a painful or trick shoulder or 
elbow on a Report of Medical History he completed in December 
1963.  

A March 1964 medical record indicated that the Veteran had 
acute tendonitis of the right shoulder rotator cuff.  The 
disability was incurred in the line of duty.  

Clinical evaluation of the upper extremities was determined 
to be normal at the time of an October 1966 periodic service 
examination.  

The Veteran reported swollen or painful joints as well as a 
painful or trick shoulder on a Report of Medical History he 
completed in October 1966.  

On a Report of Medical History which was completed by the 
Veteran in February 1968, he reported that he had or had had 
swollen or painful joints but denied having or ever having 
had a painful or trick shoulder.  He also denied having or 
ever having had arthritis or rheumatism.  The document was 
annotated to indicate the Veteran had problems with his right 
knee.  There was no reference to problems with either 
shoulder.  

No pertinent abnormalities were noted on the report of the 
February 1968 retirement examination.  Clinical evaluation of 
the upper extremities was determined to be normal at that 
time.  

There is competent evidence of record of the current 
existence of bilateral shoulder disorders.  Private clinical 
records dated in the 1990's document complaints of, diagnosis 
of and treatment for shoulder problems.  

A private clinical record dated in June 1994 indicates the 
Veteran's main problem at that time was left shoulder pain 
and weakness.  

An October 1994 private clinical record reveals the Veteran 
reported that his left shoulder was acting up and giving him 
some trouble.  In March 1995 the Veteran reported he was 
continuing to have a lot of problems with his left shoulder.  
A March 1995 arthrogram was interpreted as revealing a small 
left shoulder rotator cuff tear.  

A June 1995 private hospital record indicates that the 
Veteran had been having considerable pain and difficulty with 
his left shoulder.  The impression was left shoulder rotator 
cuff tear with acromioclavicular arthritis.  Surgery was 
performed the same month to repair the rotator cuff.  Another 
record indicates the Veteran reported he had been having 
trouble with this left shoulder for the last few years.  

In June 1998, the Veteran reported problems with his right 
shoulder.  

In June 1999, the Veteran reported continuing trouble with 
his right shoulder.  An MRI was referenced as revealing a 
rotator cuff tear and impingement.  

A July 1999 private hospital record indicates that the 
Veteran reported he had been having a lot of pain and 
difficulty with his right shoulder which had been going on 
for many months and had increased in the last six months.  
The impression was right shoulder rotator cuff tear with 
acromioclavicular arthritis.  Surgery was performed the same 
month to fix the rotator cuff.  

A September 1999 private clinical record shows that the 
Veteran's right shoulder surgery had been filed under "work 
comp" and his work comp papers were filed that day.  

An October 1999 private clinical record indicates the 
Veteran's physician requested that the Veteran put in writing 
the description of how his right shoulder was injured as some 
work compensation issues were occurring.  The Veteran 
informed the physician that he worked in the summertime 
lifting boxes and felt that his shoulder started giving him 
trouble after that.  The Veteran felt strongly that his 
shoulder problem was caused by the lifting of those boxes.  
Military service was not referenced.  

The claims of entitlement to service connection for left and 
right shoulder disorders must be denied as there is no 
competent evidence of record linking current disorders of the 
shoulders to the Veteran's active duty service.  No health 
care professional has provided an opinion which indicates 
that a current shoulder disorder was incurred in or 
aggravated by the Veteran's active duty service.  

The only evidence of record which indicates that the Veteran 
currently experiences disabilities of either shoulder which 
were due to his active duty service is the Veteran's own 
allegations.  As set out above, the Veteran is not competent 
to provide this evidence.  

There is competent evidence of record which indicates that 
the currently existing disorders of the shoulders are not 
linked to the Veteran's active duty service.  The most recent 
VA examination was conducted in May 2009.  The veteran 
informed the examiner that he did not recall having any 
recurring joint problems prior to his active duty service.  
He informed the examiner that he developed pain and stiffness 
in his shoulders in the 1980's.  He underwent evaluation and 
subsequent surgery of the shoulders.  The examiner noted that 
the Veteran was treated in July 1956 for his left shoulder 
and in 1952 or 1953 he was treated for back and shoulder 
pain.  The diagnosis was multiarticular degenerative joint 
disease status post multiple surgeries.  The examiner opined 
that a nexus was not established between the incidents noted 
in the service treatment records and the later diagnosis and 
subsequent surgical treatment for the bilateral shoulder 
degenerative joint disease.  The rationale provided was that 
the nature of the conditions noted during service would have 
likely been self-limited processes, the negative answers 
provided on the medical history which was completed by the 
Veteran at the time of the February 1968 retirement physical 
and the negative physical findings at the time of the 
retirement physical.  The examiner found it less likely than 
not that the bilateral shoulder disorder was related to the 
Veteran's active duty military service.   

There is a lack of continuity of symptomatology between the 
time of the Veteran's discharge to the present.  The first 
medical evidence of record is dated in the 1980's.  VA 
clinical records dated in the 1980's were silent as to 
complaints of, diagnosis of or treatment for shoulder 
problems.  The medical records from the 1990's indicate the 
presence of shoulder problems beginning in the 1990's.  To 
the extent that the Veteran's current statements can be read 
as indicating that he had had continuous symptomatology since 
discharge, the Board finds these statements are contradicted 
by the prior statements made in the 1990's which do not 
indicate problems with the shoulders which were in existence 
for 20 or more years.  The Board places greater probative 
weight on the Veteran's statements which were made while 
seeking treatment for the disorders and prior to the 
submission of the current claims when there was a chance for 
pecuniary gain.  Not only may the Veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that VA examinations of the Veteran's 
shoulders were conducted in January 2006 and July 2007.  At 
the time of a January 2006 VA joints examination, the Veteran 
reported that he had pain in the right shoulder during 
military service.  When he left the military, he did not have 
any complaints of pain in either shoulder.  The pertinent 
impression was bilateral shoulder pain, status post surgery.  
On VA examination in July 2007, the Veteran reported he had 
complaints of left shoulder pain while on active duty.  The 
Veteran informed the examiner that the pain was due to 
wearing a heavy rifle.  The Veteran reported that he started 
complaining of left shoulder pain in 1995.  He reported that, 
as a result of chronic pain and limitation of motion in the 
left shoulder, he began using his right arm more often for 
lifting and he started complaining of right shoulder pain in 
1999.  The diagnoses were rotator cuff tears of the left and 
right shoulders, status post surgery as well as degenerative 
changes in both shoulders.  While the Board has determined 
that the etiology opinions included in these examination 
reports are not probative based on the examiner's failure to 
note the in-service shoulder complaints documented in the 
service treatment records, there is no reason to find that 
the examiners did not accurately record the Veteran's self-
reported history at those times.  This history reported by 
the Veteran did not indicate continuity of shoulder 
symptomatology from the time of discharge to the present.  

There is no competent evidence of record of the existence of 
arthritis in either shoulder to a compensable degree within 
one year of the Veteran's discharge which would allow for a 
grant of service connection on a presumptive basis.  There 
are no medical records at all dated within one year of the 
Veteran's discharge and the Veteran is not competent to 
diagnosis the presence of arthritis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


